DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2013/0213229) evident by Sigma-Aldrich (482595-Poly(ethyleneimine) solution Product Specification) and in view of Buelow et al. (US 2013/0095996).1
With regards to claims 16 and 19, Ahmed teaches a sorbent for the sorption of CO2 comprising an amine composite polymer supported on a porous silica. See claim 1; Examples. The support has a pore diameter of 1-50 nm. Claim6. The amine composite comprises a crosslinked PEI-PVA with the following concentrations: 24.6 wt. % PVA, 13.9 wt. % PEI, 1.3% Acetate, and 57 wt. % Aerolyst 3038. See ¶98-100; claim 24. Assuming a 100g of sorbent, the aforementioned percentages are converted to the same values in grams. Given that the densities of such components are known in the art, the volume of each of them in the sorbent is calculated and totaled as in the following table:  

Density of the component 
Volume of the component
24.6 g PVA 
1.19 g/ml
20.67 ml
13.9 g PEI  @ 1300 amu
1.08 g /ml (see attached Sigma Aldrich catalog)
12.87 ml
3.2 g acetate
0.784 g/ml
4.08 ml
57 g Aerolyst 3038
0.4 g/ml (see table 1)
142.5 ml
Total

180.12 ml


The concentration of PEI in micromoles can be calculated by multiplying 13.9 g by Avogadro’s number (6.023 × 1023), and then multiplied by 106 to convert to μmol. The total μmol of PEI is 8.37 x 1030 μmol. After dividing this concentration by the total volume as calculated above (i.e., 180.12 ml), the concentration of PEI compared to the total volume of the sorbent is 4.65 x 1028 μmol/ml, which anticipates the claimed invention. 
In the case that this calculation is incorrect, this limitation is still met by Ahmed’s teachings since the molecular weight used by Ahmed is more than double the minimum molecular weight claimed. 
Ahmed is silent with regards to the claimed amino-polymers.
Buelow teaches a sorbent used to sorb gasses such as carbon dioxide. ¶0002. The sorbent is an amine. Claim. 1; ¶¶0036, 62, 88, amongst others. Buelow teaches that the amine sorbent, which is responsible for sorbing carbon dioxide, can be polyethylenimine (PEI) or polyvinylamine. Id. As such, Buelow teaches that both amines are functionally equivalent as CO2 sorbents.  Since Ahmed teaches that PEI is used as an CO2 sorbent as indicated above, and because Buelow have recognized PEI and polyvinylamine are functionally equivalent, one of ordinary skill in the art would have found it obvious to 
With regards to claim 17, Ahmed teaches that the pore volume of the porous Aerolyst 3038 is 0.9 ml/g to 1.0 ml/g. Table 1. 
With regards to claim 18, Ahmed teaches providing Aerolyst 3038, then providing the amino group containing polymer and then impregnating the pores of the Aerolyst 3038 using the incipient wetness process. See ¶ 0100, and Examples. The pore volume of the porous Aerolyst 3038 is 0.9 ml/g to 1.0 ml/g (Table 1). Since there is 57 g of Aerolyst 3038, ¶0098-0100, then the total volume of the pores is from 51.3 ml to 57 ml. Since the total volume is 180.12 ml, then the pore volume of the pores represents 28.4 % to 31.6 %. As such, the range taught by the prior art overlaps with the claimed range and thus rendering it obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I.
With regards to claims 20, 21 and 25, Ahmed teaches providing Aerolyst 3038, then providing the amino group containing polymer and then impregnating the pores of the Aerolyst 3038 using the incipient wetness process. Then, Ahmed teaches drying the impregnated sorbent at a temperature of 105 °C for 5 hours. See ¶ 0100, and Examples. The PEI containing polymer is crosslinked with PVA using Acetate ion and is impregnated inside of the pores of the support, as such, this process reads on the claimed pore filling method. 
Ahmed is silent with regards to repeating the step of impregnating the support with the PEI containing polymer. However, since the concentration of the PEI containing polymer is set at 13.9 wt. % by Ahmed, it is inherent that the process would 
However, if this step is not met by the teachings of the prior art, then one of ordinary skill in the art would have found it obvious to repeat the impregnation step until the full amount is loaded onto the support since Ahmed teaches that the amine adsorbs volatile gases from the a fluid stream. ¶0013, 0073. As such, the amount of the amine is recognized as a result-effective variable and therefore it would have been obvious to repeat the loading step until it meets the required or sufficient amount to effectively adsorb the volatile gases. 
Still, Ahmed is silent with regards to the claimed amino-polymers.
Buelow teaches a sorbent used to sorb gasses such as carbon dioxide. See ¶0002. The sorbent is an amine. See claim. 1; ¶s 0036, 62, 88, amongst others. Buelow teaches that the amine sorbent, which is responsible for sorbing carbon dioxide, can be polyethylenimine (PEI) or polyvinylamine. Id. As such, Buelow teaches that both amines are functionally equivalent as CO2 sorbents. Since Ahmed teaches that PEI is used as an CO2 sorbent as indicated above, and because Buelow have recognized PEI and polyvinylamine are functionally equivalent, one of ordinary skill in the art would have found it obvious to substitute PEI with polyvinylamine as its been held that the substitution of equivalents requires no express suggestion.  See MPEP 2144.06.II.
With regards to claim 22, Ahmed teaches that the ratio of the mass of PEI to the pore volume of the Aerolyst 3038 is greater than or equal to 0.1 g/ml. See Examples.
With regards to claim 23, since there is no mention of pressure for the process of impregnating the support, it is understood that the process takes place at 1 atm, which is 1.01 bar which falls right outside of the claimed range, hence rendering the 
With regards to claim 24, Ahmed teaches that a total of 3.4 g of the crosslinked PEI-PVA, which contains 13.9 % PEI is dissolved in 14.5 ml of DI water, which results in to a concentration of 32.42 g/L loading. 
With regards to claim 26, the teachings of Ahmed are as set forth in claim 1. It appears that the instant claim is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. Furthermore, even though this claim is a product by process claim, it is noted that Ahmed actually teaches the method of making the sorbent as indicated in the rejection of claim 20 above.
With regards to claims 27 and 28, Ahmed teaches that the sorbent is an acid gas sorbent, which means that the pH of the gas (i.e. solution) overlaps with the claimed pH (i.e., less than or equal to 5). See claims; examples. As such, the claimed invention is rendered obvious over the teachings of the prior art. 
Response to Arguments
Applicant's arguments filed on 10/26/2020 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant presents two main arguments. First, Applicant argues that Ahmed et al. (US 2013/0213229) does not teach the claimed amino group-containing polymers as required in claims 16 and 20. This argument is now moot in light of the rejection above. 
≤ 5. At issue here is the recitation in the preamble of Claim 16, where it recites, “A sorbent for binding a metal from a solution with a pH ≤ 5.” 
For a recitation in a claim’s preamble to be limiting, it must impart some structure to the claimed subject matter as opposed to mere statements of purpose or use. MPEP 2111.02 (I-II). Read in the context of the entire claim, if the preamble states a distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Id. Here, the pH limitation is to the solution where the claimed sorbent is employed. The sorbent in and of itself is not limited by the said solution. As such, this recitation is treated as an intended us and not a structural limitation further limiting to the claimed invention. Accordingly, this argument is unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner thanks the Applicant for pointing out the unintended error in citing claims 22-22 and 24-26.